EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 2, line 9, “of claim 13” has been deleted.
Claim 4, line 5, “of claim 13” has been deleted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a non-transitory computer-readable medium storing instructions that when executed by a processor cause the processor to receive, using a plurality of types of sensors, a plurality of types of physiological activity signals from a prosthetic device user; and
determine, using a plurality of classifier modules, user movement states from each of the plurality of types of physiological activity signals, wherein each classifier module of the plurality of classifier modules is associated with a corresponding type of physiological activity signal; and
decode, using a plurality of decoders, movement intents from each of the plurality of types of physiological activity signals and from one or more of the user movement states, wherein each decoder of the plurality of decoders is associated with a corresponding type of physiological activity signal; and
fuse, using a fusion module, the movement intents into a joint decision to control moveable elements of the prosthetic device.

The examiner notes applicant’s invention is described in Related Art and Summary of the specification (page 1, lines 14 through page 3, line 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sebald et al (WO 2007/058950); see applicant’s arguments, dated 05/05/2016, in parent application U.S. 14/110508.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738